Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-15, 18, and 54-58 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 18, and 57, the Applicant’s Amendments and Arguments, filed along with a Request for Continued Examination, (See Amendments and Remarks, pages 2-10, dated 3/19/2020) were persuasive and overcame the 35 U.S.C. 103 rejections and a Notice of Allowability was issued on 4/1/2021.  A Petition to Withdraw from Issue after Payment of the Issue Fee under 37 CFR 1.313(c), a Request for Continued Examination, and an IDS were filed together on 5/26/2021.  Following a search and review of the references cited on the IDS, this Notice of Allowability is hereby given.
Independent Claim 1 recites limitations that include an automated store, comprising:
a marketplace comprising:
non-fungible goods sections configured to present one or more non-fungible goods to a customer or customer proxy for picking of specific ones of the non-fungible goods; 
one or more screens co-located in the marketplace with the non-fungible goods sections, the one or more screens configured to display a virtual fungible-goods market for the customer or customer proxy to order one or more fungible goods;
an automated fulfillment section physically separate from the marketplace, the automated fulfillment section comprising: 
an automated fulfillment system configured to receive the order of one or more fungible goods selected by the customer or customer proxy, the automated fulfillment system comprising: 

at least one mobile robot capable of storing and retrieving totes from the storage structure;
wherein the at least one mobile robot picks one or more totes with the one or more fungible goods and a picker places the one or more fungible goods into one or more order totes for delivery to the customer; and
a delivery section configured to deliver the one or more order totes from the automated fulfillment section to the customer or a delivery proxy.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 18 recites limitations that include a system for implementing an automated store service model, the system comprising:
a physical store location;
an order processing tool at the physical store location configured to receive information from a good hand-picked by a customer, the information comprising an identification of the good, and
the order processing tool configured to present the customer with measured information relating to non-fungible goods enabling the customer to select a specific non-fungible good from a single category of non-fungible goods; 
a display at the physical store location for displaying images associated with the measured information the non-fungible goods available for selection, the customer or proxy for the customer selecting the specific non-fungible good from the single category of non-fungible 
a non-fungible goods fulfillment tool at the physical store location configured to tally the specific non-fungible good hand-picked by the customer, or selected by the customer after viewing images and measured information for the one or more non-fungible goods from the display; 
an automated service fulfillment tool at the physical store location configured to instruct automated robots to pick one or more fungible goods included within the at least one order; 
a delivery section at the physical store location for combining the one or more hand-picked non-fungible goods with the one or more fungible goods for delivery to the customer or a delivery proxy for the customer. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 57 recites limitations that include a system for implementing an automated store service model, the system comprising:
a physical marketplace comprising:
non-fungible goods sections configured to present one or more non-fungible goods to a customer or customer proxy for picking of specific ones of the non-fungible goods for purchase,
a screen adjacent to a non-fungible good section of the non-fungible goods sections, the screen configured to display a virtual image of a fungible good related to the non-fungible good to which the screen is adjacent, the screen allowing the customer or customer proxy to select the fungible good for purchase;
an automated service fulfillment tool configured to instruct automated robots to pick one or more fungible goods selected by the customer or customer proxy, including the fungible good selected by the screen;
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).